Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 1 of 30 Page ID #:1



 1
     JENNIFER R. LIAKOS, ESQ. (CA SBN 207487)
 2   MATTHEW M. LAVIN, ESQ. (pro hac vice forthcoming)
     NAPOLI SHKOLNIK PLLC
 3
     5757 W. Century Boulevard, Suite 680
 4   Los Angeles, CA 90045
 5
     (212) 397-1000 / Fax (646) 843-7603
 6   JOHN W. TOWER, ESQ. (CA SBN 106425)
 7   LAW OFFICE OF JOHN W. TOWER
     2211 Encinitas Blvd., 2nd Floor
 8
     Encinitas, CA 92024
 9   (760) 436-5589 / Fax (760) 479-0570
10
     Attorneys for Plaintiff
11   Bristol SL Holdings, Inc.,
12   in its capacity as the assignee for
     Sure Haven, Inc.
13

14

15

16
                              UNITED STATES DISTRICT COURT
17                           CENTRAL DISTRICT OF CALIFORNIA
18                                 SOUTHERN DIVISION
19

20

21

22

23

24

25

26

27

28




                                                         -1-
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 2 of 30 Page ID #:2



 1
     BRISTOL SL HOLDINGS, INC., a                        ) Case No.:
 2   California corporation, in its capacity as          )
     the assignee for SURE HAVEN, INC., a                ) COMPLAINT FOR DAMAGES AND
 3
     California corporation,                             ) DEMAND FOR JURY TRIAL:
 4
                                                         )
                    Plaintiff,                           )   1. BREACH OF EMPLOYEE
 5
            vs.                                          )
                                                         )       BENEFIT PLAN (RECOVERY
 6                                                       )       OF PLAN BENEFITS UNDER
 7
                                                         )       E.R.I.S.A.) 29 U.S.C. §
     CIGNA HEALTH AND LIFE                               )       1132(a)(1)(b);
 8   INSURANCE COMPANY, a                                )   2. BREACH OF ORAL
     Connecticut corporation; CIGNA                      )       CONTRACT;
 9
     BEHAVIORAL HEALTH, INC., a                          )   3. INTENTIONAL
10                                                       )
     Connecticut corporation; and DOES 1                 )       MISREPRESENTATION;
11   through 10, inclusive,                              )   4. NEGLIGENT
                                                         )       MISREPRESENTATION;
12
                    Defendants.                          )   5. FRAUDULENT
13                                                       )       CONCEALMENT;
                                                         )   6. NEGLIGENT FAILURE TO
14                                                       )
                                                         )       DISCLOSE;
15                                                           7. PROMISSORY ESTOPPEL;
                                                         )
16                                                       )   8. QUANTUM MERUIT;
                                                         )   9. VIOLATION OF BUSINESS
17
                                                         )       AND PROFESSIONS CODE
18                                                       )       SECTION 17200;
                                                         )   10. BREACH OF IMPLIED
19                                                       )
                                                         )       CONTRACT;
20
                                                         )   11. BREACH OF WRITTEN
21                                                       )       CONTRACT;
                                                         )   12. BREACH OF THE IMPLIED
22                                                       )       COVENANT OF GOOD FAITH
23
                                                         )       AND FAIR DEALING
                                                         )
24                                                       )
                                                         )
25

26
     1.     Plaintiff brings this action for monetary relief pursuant to section 502(a)(1)(B)
27

28   of the Employee Retirement Income Security Act of 1974 (“ERISA”) 29 U.S.C. §§


                                                          -2-
          __________________________________________________________________________________________________
                                        Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 3 of 30 Page ID #:3



 1
     1132(a)(1)(b). This Court has subject matter jurisdiction over Plaintiff’s claim
 2
     because the action seeks to enforce rights under ERISA pursuant to §§ 502(e) and (f),
 3

 4   29 U.S.C. §§ 1132(e) and (f), and 28 U.S.C. § 1331.
 5
     2.     Plaintiff also asserts state law claims for relief in this Complaint over which this
 6

 7   Court can assert pendant jurisdiction as such claims arise from a nucleus of facts
 8
     common to both the state law and ERISA claims. Nishimoto v. Federman Bachrach &
 9

10
     Assoc., 903 F.2d 709 (9th Cir. 1990).

11   3.     This Court is the proper venue for this action pursuant to 8 U.S.C. § 1392(b)
12
     because a substantial part of the events or omissions giving rise to the claims alleged
13

14   herein occurred in this Judicial District, because one or more of the Defendants
15
     conducts a substantial amount of business in this Judicial District, and pursuant to 29
16

17   U.S.C. §1132(e)(2) because it is the Judicial District in which the breach occurred.
18
     4.     On June 13, 2018, Plaintiff and Defendant entered into a Tolling Agreement
19
     with respect to the claims which are the subject of this lawsuit. That agreement
20

21   terminates at the earlier of a) the filing of the instant action, or b) June 13, 2019.
22
            Plaintiff alleges and as for its causes of action, avers as follows:
23

24   5.     BRISTOL SL HOLDINGS, INC. (“BRISTOL”) is a corporation authorized to
25
     do and doing business in the City of Costa Mesa, County of Orange, State of
26

27
     California. The principals of BRISTOL are the former owners and operators of the

28   three healthcare provider entities described, below. BRISTOL is pursuing this action


                                                          -3-
          __________________________________________________________________________________________________
                                        Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 4 of 30 Page ID #:4



 1
     on behalf of itself and the creditors of the entity below who, on June 1, 2017, filed a
 2
     voluntary petition under Chapter 11 of the Bankruptcy Code. The bankruptcy filing
 3

 4   was due, in part, to the failure of the Defendant herein to pay the claims which are the
 5
     subject of this action. A copy of the Order of the Bankruptcy Court for the Central
 6

 7   District of California dated August 4, 2017 approving the asset sale and assignment to
 8
     BRISTOL of the claims which are the subject of this lawsuit is attached hereto as
 9

10
     Exhibit A.

11   6.      SURE HAVEN, INC. ( “SURE HAVEN” or “Plaintiff”), at all relevant times,
12
     was a corporation authorized to do and doing business in the City of Costa Mesa,
13

14   County of Orange, State of California and was at all times herein mentioned doing
15
     business as a residential substance abuse treatment facility and provided services
16

17   which were or should have been covered by health insurance policies which Plaintiff
18
     is informed and believes and thereon alleges were provided, sponsored, supplied,
19
     underwritten, administered and/or implemented by Defendants and/or Defendants
20

21   alter ego’s or parent companies. SURE HAVEN was duly licensed and accredited by
22
     the State of California and all local agencies and was nationally accredited by the
23

24   Commission on Accreditation of Rehabilitation Facilities (“CARF”).
25
     7.      Upon admittance to one of Plaintiff’s treatment facilities, all patients, including
26

27
     the patients whose claims are the subject of this lawsuit, assigned payment of their

28   insurance benefits to Plaintiff and also appointed Plaintiff as their Authorized


                                                          -4-
          __________________________________________________________________________________________________
                                        Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 5 of 30 Page ID #:5



 1
     Representative for ERISA and other claims. These assignments and authorizations
 2
     explicitly extend to “all judicial reviews under ERISA and any applicable federal or
 3

 4   state laws.” A representative copy of this assignment form is attached as Exhibit B.
 5
     8.     Plaintiff is informed and believes and thereon alleges that Defendants CIGNA
 6

 7   HEALTH AND LIFE INSURANCE COMPANY and CIGNA BEHAVIORAL
 8
     HEALTH, INC. (Collectively, “CIGNA") are State of Connecticut corporations
 9

10
     authorized to do and doing insurance business in the County of Orange, State of

11   California.
12
     9.     Plaintiff is informed and believes and thereon alleges that Defendants DOES 1
13

14   through 10 are somehow related to and/or controlled by the named Defendant and are
15
     related entities that were somehow involved in the issuing of the plans/policies and/or
16

17   the handling of the claims described herein. The true names and capacities of the
18
     Defendants sued herein as DOES 1 through 10 are unknown to Plaintiff who therefore
19
     sues said Defendants by such fictitious names. Plaintiff is informed and believes and
20

21   thereon alleges that each of the fictitiously named Defendants is responsible in some
22
     manner for the events herein referred to and caused the damages hereinafter alleged.
23

24   10. Plaintiff is informed and believes and thereon alleges that each Defendant is
25
     and was at all times herein mentioned acting as the agent, employee and/or alter ego
26

27
     of each of the remaining Defendants and at all times acted within the scope and

28   authority of said agency and/or employment.


                                                          -5-
          __________________________________________________________________________________________________
                                        Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 6 of 30 Page ID #:6



 1
     11. At all times herein mentioned, Plaintiff is informed and believes that the
 2
     approximately 106 patients it treated whose claims are the basis for this lawsuit were
 3

 4   insured for substance abuse treatment services pursuant to health insurance
 5
     plans/policies that Plaintiff is informed and believes and thereon alleges were issued,
 6

 7   underwritten and administered by Defendants and/or said Defendants' predecessor(s),
 8
     assignor(s), agent(s), alter ego(s) or related entities, including the DOE Defendants
 9

10
     herein. Defendants wrote the plans/policies, are in possession of same and are familiar

11   with all terms and conditions. Plaintiff is informed and believes and thereon alleges
12
     that as to provisions applicable to the issues herein, the plans/policies have the same
13

14   operative language. The terms and conditions of these plans/policies are contained in
15
     summary plan descriptions (SPD) which are in the possession of Defendant.
16

17   12. While the subject plans/policies were in effect, Plaintiff’s patients and
18
     Defendant’s insureds sought covered substance abuse treatment services with
19
     Plaintiff. Plaintiff verified all benefits and obtained authorization for all treatment, as
20

21   required and directed by Defendants. In all cases Plaintiff was directly informed that
22
     the policies provided and Defendants would pay for treatment at the Usual,
23

24   Customary and Reasonable (“UCR”) rate. Throughout the course of Plaintiff’s prior
25
     dealings with CIGNA, the UCR had never been less than 70% of actual billed charges
26

27
     for the years that Plaintiff been providing services to CIGNA subscribers.

28   Communications with representatives of Defendants included thousands of telephone


                                                         -6-
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 7 of 30 Page ID #:7



 1
     calls which were made to phone numbers provided by CIGNA. Identifying
 2
     information, notes, logs, recordings and/or transcripts of the calls (Plaintiff believes
 3

 4   these calls are recorded by CIGNA) and other information concerning the VOB calls
 5
     are known to and in the possession of CIGNA. Plaintiff also has voluminous records
 6

 7   detailing these communications with Defendant. The information is confidential, and
 8
     HIPAA protected. Upon request by Defendants, Plaintiff can provide additional
 9

10
     information in a nonpublic, confidential manner or under seal in this Court, although

11   it is Plaintiff’s belief that all relevant information is already in Defendants possession
12
     and much of it has already been duplicatively provided by Plaintiff again within the
13

14   last year.
15
     13. Prior to the admittance of each CIGNA patient to a facility, Plaintiff contacted
16

17   Defendant at the number listed on each patient’s insurance card to conduct a
18
     Verification of Benefits (“VOB”) call. On each VOB call, Plaintiff’s representative
19
     confirmed with agents of Defendant (including but not limited to Defendants’ agents
20

21   Lauren, Honey, Lynn, David L., Earl and Selina (last names not provided)) whether
22
     patient was eligible for benefits, the reimbursement rate at which Defendants would
23

24   pay out-of-network mental health and substance use disorder (SUD) services to
25
     Plaintiff. Once verified, and in reliance upon Defendants’ offer to reimburse the
26

27
     Plaintiff for services rendered, Plaintiff would admit patients to the facility, provide

28




                                                         -7-
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 8 of 30 Page ID #:8



 1
     services (many patients received as many as 90 days of inpatient and other services),
 2
     timely submit bills to Defendant, and collect deductibles and co-insurance payments.
 3

 4   14. As this action involves unpaid claims for approximately 106 CIGNA patients
 5
     and thousands of VOB and authorization calls regarding those patients, in the interest
 6

 7   of brevity, Plaintiff pleads the following facts with particularity as a representative
 8
     sampling of VOB calls for patients identified here only by their initials for
 9

10
     confidentiality:

11              a) On 1/14/15 Defendant’s agent David L stated to Plaintiff’s representative
12
                Francisco R that Patient WR was covered for out-of-network substance
13

14              abuse treatment and that CIGNA would reimburse provider at 70% of UCR
15
                until Patient WR met his out-of-pocket maximum, thereafter CIGNA would
16

17              pay 100% of UCR. David L stated that the reference number for the VOB
18
                was his name and the date.
19
                b) On 8/24/15 Defendant’s agent Honey stated to Plaintiff’s representative
20

21             that Patient MM was covered for out-of-network SUD services at a 60% of
22
               usual customary and reasonable charges until patient’s out-of-pocket
23

24             maximum was met, thereafter CIGNA would pay 100% of UCR. Honey
25
               stated that the reference number for the VOB was her name and the date.
26

27
                c) On 9/6/15 Defendant’s agent Angela stated to Plaintiff’s representative

28             that Patient LB was covered for out-of-network SUD services at 50% of


                                                         -8-
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 9 of 30 Page ID #:9



 1
              UCR until the patient met his/her out-of-pocket maximum, thereafter
 2
              CIGNA would pay 100% of UCR. Angela stated that the reference number
 3

 4            for the VOB call was her name and the date.
 5
              d) On 10/20/15 Defendant’s agent Lauren stated to Plaintiff’s representative
 6

 7             Andy that Patient KL was covered for out-of-network SUD services at 65%
 8
               of UCR until patient met his/her out-of-pocket maximum, thereafter CIGNA
 9

10
               would pay 100% of UCR. Lauren stated that the reference number for the

11             VOB call was her name and the date.
12
     15. Once admitted to a Plaintiff facility, while under the care of Plaintiff, Plaintiff’s
13

14   Utilization Review (“UR”) team would routinely call CIGNA (at specific intervals for
15
     each patient as requested by CIGNA) to receive authorization to continue providing
16

17   services to that patient. Plaintiff’s UR team member would call Defendant’s
18
     Utilization Management (“UM”) agents, timely submit any requested medical records
19
     or information, and receive pre-authorization and/or pre-certification to continue
20

21   services. Defendants’ agents would then issue authorization reference numbers which
22
     Plaintiff would later include on invoices to CIGNA. Defendants has records of each
23

24   authorization call. Below is a representative sample of the authorization calls for the
25
     same patients whose VOB calls are described above.
26

27
              a) On 1/15/15, 1/20/15 and 1/26/15, CIGNA’s UM agent stated to

28            Plaintiff’s UR team member that residential detoxification, residential SUD


                                                        -9-
        __________________________________________________________________________________________________
                                      Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 10 of 30 Page ID #:10



 1
               treatment, and Partial Hospitalization Program (“PHP”) treatment services
 2
               were authorized for Patient WR, per authorization numbers 155679899,
 3

 4             155679899 and 155674828, respectively. On 1/28/15 and 2/5/15 CIGNA’s
 5
               UM agent stated to Plaintiff’s UR team member that authorization was no
 6

 7             longer required for Patient WR’s continuing Intensive Outpatient Program
 8
               (“IOP”) treatment and that claims would be paid at the stated rate.
 9

10
               b) On 8/27/15, 9/1/15, 9/8/15, 9/25/15, 10/12/15, 10/29/15, and 11/13/15,

11            CIGNA’s UM agent stated to Plaintiff’s UR team member that for Patient
12
              MM, no pre-authorization was required for PHP or IOP, and that claims
13

14            would be paid at the agreed rate.
15
              c) On 9/12/15, 9/15/15, 9/19/15 and 9/30/15, CIGNA’s UM agent stated to
16

17            Plaintiff’s UR team member that detoxification, residential SUD treatment,
18
              PHP and IOP was authorized for Patient LB, and gave the authorization
19
              numbers 156009288, 155990321, 155990321, 155986747, respectively, and
20

21            that claims would be paid at the agreed rate.
22
              d) On 10/25/15, 10/28/15, 11/5/15, 11/13/15, 11/17/15, 11/24/15, 12/1/15
23

24            and 12/24/15, CIGNA’s UM agent stated to Plaintiff’s UR team member
25
              that detoxification, residential SUD treatment, and PHP treatment services
26

27
              were authorized for Patient KL, per authorization numbers 156130753,

28            156097895, 156083394, 156083394, 156052448, 156052448, 156052448


                                                       - 10 -
        __________________________________________________________________________________________________
                                      Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 11 of 30 Page ID #:11



 1
                and 156046149, respectively. On 1/18/16 CIGNA agents stated that no
 2
                authorization was required for IOP services and that claims would be paid at
 3

 4              the agreed rate.
 5
     16. The Defendants breached their agreements with Plaintiff and/or committed
 6

 7   other wrongful acts and omissions by failing to pay Plaintiff the represented and
 8
     agreed upon UCR rate and, instead, refused to pay Plaintiff anything at all for the
 9

10
     services Plaintiff had in good faith provided to the Defendant’s insureds. Moreover,

11   after treatment was provided and claims were submitted, Defendants used the
12
     common guise of an “audit” as a justification for nonpayment when there was no
13

14   reasonable basis for an audit and/or the results of the audit established the Defendants
15
     responsibility for payment of the claims. At one point, as an effort to distract from its
16

17   indebtedness to Plaintiff for almost $9 million dollars, Defendant attempted to claim
18
     that it had partially overpaid some earlier benefits unrelated to the patients whose
19
     claims are the subject of this lawsuit for whom Defendant has paid no benefits. Upon
20

21   information and belief, these were and are tactics used by CIGNA at the time to avoid
22
     paying out of network behavioral benefits throughout Southern California and
23

24   elsewhere. Plaintiff was still actively appealing all of the non-payments which are the
25
     subject of this lawsuit until May of 2017 and it did not become clear to Plaintiff that it
26

27
     would not be paid by Defendant until May of 2017, shortly before the Plaintiff was

28   forced to file its petition for bankruptcy. As a result of the facts and conduct alleged


                                                        - 11 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 12 of 30 Page ID #:12



 1
     herein, an unconscionable injury would continue to result to Plaintiff if Defendants
 2
     are not required to pay the claims they authorized, and Defendants are equitably
 3

 4   estopped from denying the agreement/obligation to pay those amounts.
 5
     17. Attached as Exhibit C is a redacted schedule of authorized yet still owed
 6

 7   amounts which Defendant promised to pay. The unpaid claims owed to date total not
 8
     less than $8,608,468.26. The unedited version of this schedule contains personal
 9

10
     health information which is confidential, and HIPAA protected. Upon request by

11   Defendants, Plaintiff can provide additional information in a nonpublic, confidential
12
     manner or under seal in this Court.
13

14                                     FIRST CAUSE OF ACTION
15                     (Claim for Benefits under 29 U.S.C. § 1132(a)(1)(B))
16   18. Plaintiff re-alleges and incorporates the factual allegations above, as though
17
     such allegations were fully stated herein.
18

19   19. This cause is a claim to recover benefits due to Plaintiff under the terms of
20
     those CIGNA plans which were governed by ERISA, to enforce rights under the
21

22
     terms of the plans, and/or to clarify rights to future benefits under the terms of the

23   plans, brought pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B). As a third-party
24
     administrator of ERISA plans, Defendant is in possession of information indicating
25

26   which plans under its control are subject to ERISA. Plaintiff believes that most of the
27
     claims at issue in this case are subject to ERISA.
28




                                                        - 12 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 13 of 30 Page ID #:13



 1
     20. Plaintiff has standing to pursue claims under ERISA as the Authorized
 2
     Representative and as the assignee of benefits for its patients who were subscribers to
 3

 4   CIGNA ERISA plans. As the assignee, Plaintiff is entitled to reimbursement from
 5
     Defendant for the approved services it provided to patients with CIGNA plans.
 6

 7   21. Defendant has breached the terms of the ERISA plans by refusing to pay out-of-
 8
     network behavioral health claims as required by the plans and promised by CIGNA.
 9

10
     These breaches include the acts alleged in paragraph 16 above, refusing to pay claims

11   at all, refusing to pay the UCR and/or reasonable and customary rates, or to pay
12
     prevailing fees or recognized charges or such other rates as provided might have been
13

14   provided in the plans. Defendants breached its ERISA plans by making claim
15
     determinations (i.e. decisions not to pay - effectively denials or Adverse Benefit
16

17   Determinations as that term is defined under ERISA) that had no basis in the terms of
18
     the plans, without valid evidence or information to substantiate such determination,
19
     and in an unreasonable and arbitrary manner.
20

21   22. By doing so, Defendants not only violated their legal duties, they also
22
     wrongfully denied benefits to Plaintiff.
23

24   23. Plaintiffs are entitled to recover unpaid (and any underpaid) benefits from
25
     Defendants. To date, these benefits total not less than $8,608,468.26.
26

27

28




                                                       - 13 -
        __________________________________________________________________________________________________
                                      Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 14 of 30 Page ID #:14



 1
                                     SECOND CAUSE OF ACTION
 2
                      (Breach of Contract- Pre-Admission Oral Agreement)
 3
     24. Plaintiff re-alleges and incorporates the factual allegations above, as though
 4

 5
     such allegations were fully stated herein.
 6
     25. Based on the facts alleged in paragraphs 13-16 above, within two years prior to
 7
     the date of the tolling agreement, Plaintiff and Defendants entered into agreements
 8

 9   whereby Plaintiff would provide substance abuse treatment to the insureds of
10
     Defendants referred to herein at the UCR rate. Plaintiff has performed all conditions,
11

12   covenants and promises required to be performed in accordance with the terms and
13
     conditions of said contracts/agreements except, if applicable, those that have been
14

15
     excused, waived or are otherwise inapplicable.

16   26. Defendants breached the agreements alleged at paragraphs 13-15, by way of
17
     example and without limitation, engaging in the conduct alleged in paragraph 16.
18

19   27. As a proximate and direct result of the Defendants' breach of contract, Plaintiff
20
     has suffered, and will continue to suffer in the future, damages subject to proof at the
21

22
     time of trial.

23                                    THIRD CAUSE OF ACTION
24
                                     (Intentional Misrepresentation)
25
     28. Plaintiff re-alleges and incorporates the factual allegations above, as though
26

27
     such allegations were fully stated herein.

28




                                                        - 14 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 15 of 30 Page ID #:15



 1
     29. Within two years prior to the date of the Tolling Agreement, Plaintiff and
 2
     Defendants entered into negotiations for the treatment and services of the patients as
 3

 4   alleged herein. In connection with these negotiations, said Defendants, and each of
 5
     them, with the intent to deceive and defraud Plaintiff, falsely and fraudulently made
 6

 7   representations to Plaintiff, by way of example and without limitation, alleged in
 8
     paragraphs 13-16 hereinabove.
 9

10
     30. In truth and in fact, these representations were false, were known at the time by

11   said Defendants, and each of them, to be false, and were made with the intent to
12
     induce Plaintiff to act in reliance thereon as alleged herein.
13

14   31. Plaintiff, reasonably believing and relying upon said representations made by
15
     the Defendants, who held themselves out to have special knowledge and expertise,
16

17   provided the treatment as alleged herein.
18
     32. Within two years prior to the date of the Tolling Agreement, Plaintiff eventually
19
     discovered that the representations made by said Defendants, and each of them, were
20

21   in fact false as alleged in paragraph 16 herein. Defendant sought to conceal the fact
22
     the representations were false by inferring repeatedly that the claims might still be
23

24   paid.
25
     33. As a direct and proximate result of the fraud and deceit of said Defendants, and
26

27
     each of them, Plaintiff has suffered damages as alleged herein, all of which will be

28   subject to proof at the time of trial.


                                                        - 15 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 16 of 30 Page ID #:16



 1
     34. The acts and omissions of the Defendants, and each of them, as alleged herein
 2
     above, were performed maliciously, oppressively and fraudulently, with the intent to
 3

 4   deceive and defraud Plaintiff, thereby entitling Plaintiff to exemplary damages in an
 5
     amount sufficient to punish and deter the Defendants, and each of them. The conduct
 6

 7   described herein was approved, authorized and/or ratified by officers, directors and/or
 8
     managing agents of the named Defendants.
 9

10
                                    FOURTH CAUSE OF ACTION

11
                                      (Negligent Misrepresentation)

12
     35. Plaintiff re-alleges and incorporates the factual allegations above, as though

13   such allegations were fully stated herein.
14
     36. Defendants had a duty to provide accurate/correct information regarding
15

16   benefits when contacted by providers and it was and is foreseeable to Defendants that
17
     providers would rely on the information given to them and that providers would be
18

19   damaged if they were provided with incorrect information. When Defendants made
20
     said representations to Plaintiff as alleged herein, they had no sufficient or reasonable
21
     grounds for believing them to be true, in that Defendants, and each of them, did not
22

23   have accurate information and data, nor any information and data, concerning the
24
     accuracy of the representations, and understood without such information and data,
25

26   they could not accurately make the representations to Plaintiff as alleged herein.
27
     Plaintiff is informed and believes and thereon alleges that at the time of the
28
     representations made by Defendants as alleged herein above, and thereafter,

                                                        - 16 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 17 of 30 Page ID #:17



 1
     Defendants, and each of them, concealed and suppressed from Plaintiff their lack of
 2
     information and data and the consequent inability to accurately make the
 3

 4   representations referred to herein above. Defendant also sought to conceal the fact the
 5
     representations were false by inferring repeatedly that the claims might still be paid.
 6

 7                                   FIFTH CAUSE OF ACTION
 8                                     (Fraudulent Concealment)
 9   37. Plaintiff re-alleges and incorporates the factual allegations above, as though
10
     such allegations were fully stated herein.
11

12
     38. Plaintiff is informed and believes and based thereon alleges that the Defendants,

13   and each of them, actively concealed material facts regarding the coverages and/or
14
     rates provided in the plans/policies at issue herein from Plaintiff by way of example
15

16   and without limitation, among other things, as alleged at paragraphs 13-16 herein.
17
     This information was not discoverable or known to Plaintiff and was known only to
18

19   Defendants.
20
     39. As a direct and proximate result of the fraudulent concealment by Defendants,
21
     and each of them, Plaintiff acted as alleged herein and sustained damages as alleged
22

23   herein.
24
                                     SIXTH CAUSE OF ACTION
25
                                    (Negligent Failure to Disclose)
26
     40. Plaintiff re-alleges and incorporates the factual allegations above, as though
27

28   such allegations were fully stated herein.


                                                       - 17 -
        __________________________________________________________________________________________________
                                      Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 18 of 30 Page ID #:18



 1
     41. Defendants, and each of them, negligently failed to disclose the facts set forth in
 2
     paragraphs 13-15 herein, although they knew, or in the exercise of reasonable
 3

 4   diligence, should have known of the inaccuracy of the representations as alleged
 5
     herein.
 6

 7   42. Had Plaintiff known the undisclosed facts, Plaintiff would have declined to
 8
     admit the patients for treatment.
 9

10
     43. As a direct and proximate result of the Defendants negligent failure to disclose

11   information, and the facts herein alleged, Plaintiff has suffered damages as alleged
12
     herein.
13

14                                SEVENTH CAUSE OF ACTION
15                                        (Promissory Estoppel)
16   44. Plaintiff re-alleges and incorporates the factual allegations above, as though
17
     such allegations were fully stated herein.
18

19   45. As alleged herein at paragraphs 13-16, Defendants represented to Plaintiff that
20
     they would pay for substance abuse treatment at the UCR rate. Instead, Defendant
21
     paid nothing. Plaintiff is informed and believes and thereon alleges that Defendants
22

23   made these representations with the intention that Plaintiff would rely on the
24
     representations and knowing that Plaintiff had no knowledge of the falsity of the
25

26   representations.
27
     46. Plaintiff relied upon Defendants’ representations and admitted the Defendants
28
     insureds for treatment based thereon. Had Plaintiff known of the falsity of the

                                                       - 18 -
        __________________________________________________________________________________________________
                                      Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 19 of 30 Page ID #:19



 1
     representations it would not have done so. Accordingly, Defendants are estopped from
 2
     asserting any payment amount contrary to the representations made by Defendants
 3

 4   and Plaintiff is entitled to damages in an amount according to proof together with
 5
     interest at the legal rate, and any other appropriate relief.
 6

 7   47. The acts and omissions of the Defendants, and each of them, as alleged herein
 8
     above, were performed maliciously, oppressively and fraudulently, with the intent to
 9

10
     deceive and defraud Plaintiff, thereby entitling Plaintiff to exemplary damages in an

11   amount sufficient to punish and deter the Defendants, and each of them. The conduct
12
     described herein was approved, authorized and/or ratified by officers, directors and/or
13

14   managing agents of the named Defendants.
15
                                    EIGHTH CAUSE OF ACTION
16
                                             (Quantum Meruit)
17
     48. Plaintiff re-alleges and incorporates the factual allegations above, as though
18

19   such allegations were fully stated herein.
20
     49. As alleged herein Defendants communicated to Plaintiff that the
21
     insureds/patients whose claims are at issue herein were insured and that the claims
22

23   would be paid at the UCR rate. Once Defendants made representations that went
24
     beyond/outside the terms of the applicable plans, as alleged herein, they were no
25

26   longer responding to an inquiry, but rather were making a request for the services to
27
     be performed by Plaintiff. These communications and the conduct of the Defendants
28




                                                        - 19 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 20 of 30 Page ID #:20



 1
     alleged herein constitute a request by Defendants that Plaintiff provide the outpatient
 2
     substance abuse treatment services alleged herein.
 3

 4   50. Plaintiff provided the substance abuse treatment services to the
 5
     patients/insureds identified herein in reasonable reliance upon the representations and
 6

 7   conduct of the Defendants.
 8
     51. Plaintiff providing the substance abuse treatment services in reliance on the
 9

10
     representations/communications/agreements by Defendants was not gratuitous.

11   52. The amounts that Plaintiff built for the substance abuse treatment services was
12
     and is the reasonable value of those services and was and is the UCR rate for those
13

14   services. Nevertheless, Defendants have refused to pay the UCR rate they represented
15
     would be paid, and instead have refused, and continue to refuse, to pay anything.
16

17   53. Under the circumstances, Defendants cannot conscientiously refuse to pay the
18
     for the services provided by Plaintiff to patients/insureds identified herein and
19
     Defendants should be required to pay the UCR rate for the substance abuse treatment
20

21   services provided by Plaintiff to the insureds of Defendants. Defendants are
22
     essentially getting the de facto benefit of network adequacy by using a non-network
23

24   provider and then making no payments after claims at issue herein were submitted by
25
     the Defendants. Plaintiff is located within an important service area for Defendants
26

27
     and Defendants get the benefit of providing plans that allow employers/employees to

28   go out of network and utilize the services of Plaintiffs which is uniquely and


                                                        - 20 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 21 of 30 Page ID #:21



 1
     conveniently located in their area, without having to pay UCR or a fair and reasonable
 2
     amount.
 3

 4                                    NINTH CAUSE OF ACTION
 5                 (Violation of Business and Professions Code section 17200)
 6   54. Plaintiff re-alleges and incorporates the factual allegations above, as though
 7
     such allegations were fully stated herein.
 8

 9   55. At all times relevant herein, California Business and Professions Code section
10
     17200 et seq. was in full force and effect. The Defendants conduct of, by way of
11

12
     example and without limitation, providing false and misleading information regarding

13   the payment amount for substance abuse treatment and then after treatment is
14
     completed denying claims and/or refusing to pay claims, and by using the audit
15

16   process as a weapon or justification for not paying claims (essentially a de facto
17
     denial) is putting substance abuse treatment providers at risk of financial failure, or in
18

19   some cases out of business. In this case the nonpayment of claims contributed to the
20
     bankruptcy of the Plaintiff entities which had to stop providing treatment services.
21
     56. Plaintiff has been and continues to be directly damaged by the conduct of the
22

23   Defendants and there is a causal link between the Defendants continuing conduct in
24
     violation of Business and Professions Code section 17200 alleged herein and the
25

26   monetary damages suffered by Plaintiff. Additionally, Plaintiff’s legal remedies are
27
     inadequate in that available legal remedies do not compensate Plaintiff for the time
28
     and expense of collection efforts to reprocess, resubmit appeal and/or negotiate

                                                        - 21 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 22 of 30 Page ID #:22



 1
     payment of claims. Moreover, the Defendants continuing course of conduct put
 2
     Plaintiff and other non-network substance abuse providers out of business due to
 3

 4   increases costs and lack of reasonable income. When Plaintiff went out of business, a
 5
     reputable substance abuse provider serving an important geographic region and
 6

 7   patient demographic was no longer available to individuals requiring substance abuse
 8
     treatment, including Defendant’s insureds. At the time Plaintiff went out of business,
 9

10
     it provided much needed access to treatment beds for individuals suffering from

11   alcohol and drug addiction and employed hundreds of workers. Defendant committed
12
     these acts in the face of the current opioid epidemic, which is the largest public health
13

14   crisis the United States has faced in generations.
15
     57. The Defendants continue to engage in the conduct complained of herein that
16

17   offend established public policy and which is unethical, oppressive, unscrupulous,
18
     unlawful, unfair, fraudulent and substantially injurious to the public at large in that, by
19
     way of example and without limitation, those battling substance abuse walk a fine line
20

21   between sobriety and relapse are placed in a position where they are financially
22
     responsible for considerable sums of money for treatment received, and providers of
23

24   substance abuse treatment are placed in a position where they may be required to
25
     pursue former patients for payment of substantial funds that were promised to be paid
26

27
     by Defendants. This places former patients at risk of relapse, potentially puts

28   substance abuse treatment facilities at financial risk.


                                                        - 22 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 23 of 30 Page ID #:23



 1
     58. The Defendants conduct of misrepresenting the amount it will pay for substance
 2
     abuse treatment and then not paying and/or aggressively using the audit process to
 3

 4   unjustifiably delay or refuse payment, is unlawful and unfair and constitutes fraud
 5
     against Plaintiff since Plaintiff makes admission decisions based on information that
 6

 7   is provided by and/or agreements entered into with Defendants when insurance
 8
     benefits and payment amounts are verified and confirmed.
 9

10
     59.      Plaintiff seeks compensation for the damages arising from the conduct and

11   activities of Defendants in violation of Business and Professions Code section 17200
12
     as alleged herein, including but not limited to disgorgement of illegal profits and/or
13

14   ill-gotten financial gains and restitutionary damages, in an amount according to proof
15
     at the time of trial and injunctive relief prohibiting Defendants from engaging in the
16

17   conduct alleged herein. Plaintiff is informed and believes and thereon alleges that
18
     Defendants conduct is unfair, fraudulent and in violation of California law. Plaintiff is
19
     further informed and believes that this course of conduct by Defendants , results in
20

21   Defendants having a superior bargaining position with substance abuse providers who
22
     may be driven by the financial necessity created by nonpayment, delayed payment
23

24   and/or severe underpayment of claims to either attempt to go in network (assuming
25
     that would even be an option) or face the prospect of going out of business, thereby
26

27
     reducing the number of reputable, qualified substance abuse providers.

28




                                                          - 23 -
           __________________________________________________________________________________________________
                                         Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 24 of 30 Page ID #:24



 1
     60. This pattern of misconduct not only affected Plaintiff, but it also has
 2
     implications for patients of Plaintiff who potentially face large balance bills, and for
 3

 4   other substance abuse providers who are facing the same problems/issues raised by
 5
     Plaintiff herein, but who do not have the resources or ability to fight legal battles with
 6

 7   insurance companies and their top-level big law firms and attorneys. This also impacts
 8
     the general public in that it substantially reduces available treatment options for the
 9

10
     large number of people who are battling substance abuse and want to get help. An

11   injunction prohibiting Defendants from engaging in this misconduct, including but not
12
     limited to misrepresenting benefits, not paying claims, and indiscriminately delaying
13

14   and/or denying claims by demanding post treatment/post claim submittal “audits” will
15
     is appropriate to ensure that parity for mental health/substance abuse treatment is
16

17   maintained and that there is adequate access to such treatment. Because of the
18
     Defendants unfair, unlawful and fraudulent business practice described herein,
19
     Plaintiff is entitled to reasonable attorney’s fees in an amount to be determined
20

21   according to proof at the time of trial as this action potentially creates a substantial
22
     benefit to substance abuse treatment providers in general and individuals who are
23

24   struggling with substance abuse and need available treatment options.
25
                                     TENTH CAUSE OF ACTION
26
                (Breach of Contract- Pre-Admission Implied in Fact Contract)
27
     61. Plaintiff re-alleges and incorporates the factual allegations above, as though
28
     such allegations were fully stated herein.

                                                        - 24 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 25 of 30 Page ID #:25



 1
     62. Based on the facts alleged in paragraphs 13-16 above, implied in fact contracts
 2
     exist whereby Plaintiff would provide substance abuse treatment to the insureds of
 3

 4   Defendants referred to above herein at the UCR rate. Plaintiff has performed all
 5
     conditions, covenants and promises required to be performed in accordance with the
 6

 7   terms and conditions of said contracts/agreements except, if applicable, those that
 8
     have been excused, waived or are otherwise inapplicable.
 9

10
     63. Defendants breached the implied in fact contracts, by way of example and

11   without limitation, engaging in the conduct alleged in paragraph 16.
12
     64. As a proximate and direct result of the Defendants' breach of contract, Plaintiff
13

14   has suffered, and will continue to suffer in the future, damages subject to proof at the
15
     time of trial.
16

17                                ELEVENTH CAUSE OF ACTION
18              (Breach of Written Insurance Contracts based on assignment)
19    68. Plaintiff re-alleges and incorporates herein by reference the factual allegations
20
     above, as though such allegations were fully stated herein. This cause of action is
21
     based on valid assignments and does not include any claims under ERISA plans.
22

23    69. Plaintiffs patients and assignors and Defendants insureds entered into written
24
     insurance contracts whereby Defendants would provide coverage and pay for
25

26   substance abuse treatment to the insureds of Defendants based on an allowed amount
27
     specified by the insurance policies. Defendants drafted the insurance policies, are in
28
     possession of the policies and are familiar with all of the terms and conditions of the

                                                        - 25 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 26 of 30 Page ID #:26



 1
     insurance policies. The insurance policies provided that Defendants will pay for
 2
     covered services based on an appropriate allowed amount, as defined in the polices
 3

 4   and paid in numerous previous claims. Plaintiffs patients/Defendants’ insureds have
 5
     performed all conditions, covenants and promises required to be performed in
 6

 7   accordance with the terms and conditions of said contracts/agreements except, if
 8
     applicable, those that have been excused, waived or are otherwise inapplicable.
 9

10
      70. Defendants breached the insurance contracts by engaging in the conduct alleged

11   herein, and by way of example and without limitation, not paying the appropriate
12
     allowed amount under the insurance policies. By way of illustration, Defendants paid
13

14   nothing on the claims at issue herein, Plaintiff is informed and believes and thereon
15
     alleges that Defendants are not following the procedures or methodology under the
16

17   insurance policies for determining the allowed amounts and paying claims, but rather
18
     are refusing to pay claims, and engaging in other misconduct as alleged herein.
19
      71. As a proximate and direct result of the Defendants' breach of contract, Plaintiff
20

21   and/or Plaintiffs assignors/patients and Defendants insureds have suffered, and will
22
     continue to suffer in the future, damages subject to proof at the time of trial.
23

24                                 TWELFTH CAUSE OF ACTION
25              (Breach of Implied Covenant of Good Faith and Fair Dealing)
26    72. Plaintiff re-alleges and incorporates herein by reference the factual allegations
27
     above, as though such allegations were fully stated herein. This cause of action is
28
     based on valid assignments and does not include any claims under ERISA plans. The

                                                        - 26 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 27 of 30 Page ID #:27



 1
     only extra contractual damage claim Plaintiff is asserting in this cause of action is for
 2
     attorneys pursuant to Brandt v. Superior Court.
 3

 4    73. The Defendants, by operation of law owed its insureds/Plaintiffs patients, an
 5
     implied duty by Defendants to act at all times in good faith and to deal fairly in
 6

 7   connection with the subject health insurance policies. The Defendants' implied by law
 8
     duties include, but are not limited to, the duty to act fairly, reasonably and promptly in
 9

10
     dealing with its insureds or its insureds representatives, adjusting claims, investigating

11   claims handling and paying all claims that are covered under the subject policies.
12
      74. The Defendants tortiously breached their implied in law duty of good faith and
13

14   fair dealing owed to Plaintiffs patients in the following respects: By engaging in the
15
     conduct alleged hereinabove; Not attempting in good faith to effect prompt, fair and
16

17   equitable payment of claims in which the Defendants' obligations were reasonably
18
     clear; Misrepresenting pertinent policy provisions in relation to the coverage and facts
19
     in issue in relation to the claims at issue herein; Failing to provide a reasonable basis
20

21   relied upon in the subject contract of insurance, in relation to the applicable facts, for
22
     the handling of the claims at issue herein; By other wrongful acts and conduct which
23

24   will be shown according to proof at the time of trial.
25
      75. Plaintiff is informed and believes and thereon alleges that said acts, conduct
26

27
     and/or omissions of the Defendants mislead and deceived Plaintiff and/or Plaintiffs

28   patients and were done in an effort to deprive Plaintiffs patients of their legal rights


                                                        - 27 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 28 of 30 Page ID #:28



 1
     under the policies, and as a direct and proximate result of the wrongful conduct of the
 2
     Defendants, Plaintiff has suffered, and will continue to suffer in the future, the loss of
 3

 4   policy benefits due under said contracts of insurance, plus interest, for a total amount
 5
     to be shown at the time of trial.
 6

 7    76. As a direct and proximate result of the wrongful conduct of the Defendants, in
 8
     particular, the bad faith refusal to honor contractual obligations, the Plaintiff has been
 9

10
     forced to retain attorneys and incur substantial costs and expenses to obtain policy

11   benefits from said Defendants, for which Plaintiff is entitled to be compensated under
12
     California law.
13

14            WHEREFORE, Plaintiff prays for judgment against the Defendants as follows:
15
              1.    For general, special, restitutionary and compensatory damages not less
16

17   than $8,608,468.26 according to proof.
18
              2.    For prejudgment interest on amounts benefits wrongfully withheld.
19
              3.    On the First cause of action, recovery of benefits, declaratory and
20

21                  injunctive relief and attorney’s fees pursuant to 29 U.S.C. § 1132(g).
22
              4.    On the Ninth and Twelfth causes of action, attorney’s fees according to
23

24   proof.
25
              5.   On the Third, Fifth and Sixth causes of action, punitive damages
26

27
     according to proof.

28




                                                        - 28 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 29 of 30 Page ID #:29



 1
            6.      On the Ninth cause of action, for an injunction prohibiting Defendants
 2
                    from the conduct alleged herein.
 3

 4          7.      For costs and such other and further relief as the Court may deem
 5
     appropriate.
 6

 7   Dated: April 15, 2019                                  NAPOLI SHKOLNIK PLLC
 8

 9

10
                                                           By: /s/Jennifer R. Liakos
                                                           JENNIFER R. LIAKOS
11                                                         Attorneys for Plaintiff
12                                                         Bristol SL Holdings, Inc.,
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                        - 29 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
Case 8:19-cv-00709-PSG-ADS Document 1 Filed 04/15/19 Page 30 of 30 Page ID #:30



 1
                                              JURY DEMAND
 2
            Plaintiff hereby demands a jury for all issues properly giving rise to the right to
 3
     trial by jury.
 4

 5
     Dated: April 15, 2019                                 NAPOLI SHKOLNIK PLLC
 6

 7

 8                                                         By: /s/Jennifer R. Liakos
 9
                                                           JENNIFER R. LIAKOS
                                                           Attorneys for Plaintiff
10                                                         Bristol SL Holdings, Inc.,
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                        - 30 -
         __________________________________________________________________________________________________
                                       Complaint – BRISTOL HOLDINGS v. CIGNA
